The attorneys for the respective parties on this appeal from an order of the Supreme Court, Rockland County, entered November 19, 1975, have agreed, after a conference held before Hon. Harry Gittleson on January 9, 1976, that the appeal be withdrawn, and they thereupon signed a stipulation to such effect, which stipulation contains certain other provisions. In accordance with the foregoing, the appeal is deemed withdrawn, without costs; and it is further ordered that the case proceed to trial on February 4, 1976. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.